     Case 2:19-cr-00111-WFN     ECF No. 929    filed 03/19/21   PageID.6133 Page 1 of 7




 1 Joseph H. Harrington

 2
     Acting United States Attorney
     Eastern District of Washington
 3   Brian M. Donovan
 4
     Assistant United States Attorney
     P.O. Box 1494
 5   Spokane, WA 99210-1494
 6
     Telephone: (509)353-2767

 7                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 8
 9    UNITED STATES OF AMERICA,                        No. 2:19-CR-00111-WFN-1
10
                                Plaintiff,              MOTION FOR SCHEDULING
11                                                      ORDER TO GOVERN THIRD-
             vs.                                        PARTY FORFEITURE CLAIMS
12

13    LUIS MANUEL FARIAS-CARDENAS,                      Hearing Date and Time:
                                                        April 19, 2021 at 6:30 p.m.
14
                                Defendant.
15                                                      Without Oral Argument
16

17
           The United States of America, by its undersigned counsel, respectfully submits
18
     its Motion for Scheduling Order to Govern Third Party Forfeiture Claims, filed in the
19

20 above entitled case. A proposed Order is submitted with this motion.

21
                         I.     RELEVANT PROCEDURAL FACTS
22
           In the plea agreement he entered on September 22, 2020, the Defendant, Luis
23

24 Manuel Farias-Cardenas, agreed to forfeit the following listed assets and

25
     acknowledged that the assets were subject to forfeiture to the United States pursuant
26

27
     to 21 U.S.C. § 853 for the offense Conspiracy to Distribute 500 Grams or More of a

28 Mixture or Substance Containing a Detectable Amount of Methamphetamine and a
     MOTION FOR SCHEDULING ORDER 1
     Case 2:19-cr-00111-WFN     ECF No. 929     filed 03/19/21   PageID.6134 Page 2 of 7




     Mixture of Substance Containing a Detectable Amount of Heroin, in violation of 21
 1

 2 U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(viii), and (b)(1)(C), to which he pleaded guilty

 3
     (ECF No. 745 at 13- 18):
 4
           REAL PROPERTY
 5
           1.    The real property being forfeited is commonly known as Parcel #:
 6

 7
                 121145000, Moses Lake, Washington, described as follows:

 8
                 All that lot or parcel of land, together with its buildings,
                 appurtenances, improvements, fixtures, attachments and
 9               easements, known as Parcel #: 121145000, Moses Lake,
10
                 Washington, legally described as follows:

11               LOTS 1 TO 3 BLOCK 2 WHEELER
12
                 Tax Parcel No. 121145000

13         2.    The real property being forfeited is commonly known as Parcel #:
14               121146000, Moses Lake, Washington, described as follows:
15               All that lot or parcel of land, together with its buildings,
16               appurtenances, improvements, fixtures, attachments and
                 easements, known as Parcel #: 121146000, Moses Lake,
17               Washington, legally described as follows:
18
                 LOT 4 BLOCK 2 WHEELER
19

20               Tax Parcel No. 121146000

21         3.    The real property being forfeited is commonly known as 14929 NE 4th
22               Street, Moses Lake, Washington, described as follows:
23               All that lot or parcel of land, together with its buildings,
24               appurtenances, improvements, fixtures, attachments and
                 easements, known as 14929 NE 4th Street, Moses Lake,
25               Washington, legally described as follows:
26
                 LOTS 5 & 6 BLOCK 2 WHEELER
27

28               Tax Parcel Nos. 121147000 and 600437000
     MOTION FOR SCHEDULING ORDER 2
     Case 2:19-cr-00111-WFN     ECF No. 929     filed 03/19/21   PageID.6135 Page 3 of 7




          4.     The real property being forfeited is commonly known as 1912 West
 1
                 Atkinson Road, Othello, Washington, described as follows:
 2
                 All that lot or parcel of land, together with its buildings,
 3
                 appurtenances, improvements, fixtures, attachments and
 4               easements, located at 1912 West Atkinson Road, Othello,
                 Washington, legally described as follows:
 5

 6               TAX #307 IN FU 222, BLK 49, Described as follows: Beginning
                 at the corner of FU 222, thence S52°27'E along the SWly boundary
 7               of FU 25.3'; thence S57°25'E 109.1'; thence S57°24'30"E 241' to
 8               the TPOB; thence N32°35'30"E 315'; thence S57°24'30"E 155;
                 thence S32°35'30"W 348', more or less, to the SWly boundary of
 9               said FU222; thence N40°42'10"W 114.84'; thence N57°24'30"W
10               45' to the TPOB. Containing 1.16 Acres, more or less.
11               Tax Parcel No. 2100492220300
12
          5.     The real property being forfeited is commonly known as 798 South
13
                 Thacker Road, Othello, Washington, described as follows:
14
                 All that lot or parcel of land, together with its buildings,
15
                 appurtenances, improvements, fixtures, attachments and
16               easements, located at 798 South Thacker Road, Othello,
                 Washington, legally described as follows:
17

18               TAX #118 IN FU 76, BLK 49 LYING W. OF THACKER ROAD,
                 Described as follows: that ptn of FU 76, Blk 49 as shown on the
19               7th revision of final plat, lying in the S1/2 of 8-15-29. Beginning at
20               the SW corner of said FU; thence N0°36'10"W along the West
                 boundary of said Unit 100'; thence N71°45'E 591', more or less, to
21               the centerline of the county road known as Thacker Rd; thence
22               SEly along said centerline 303', more or less, to the South line of
                 said section; thence Wly along said South line 675'; more or less,
23               to the point of beginning.
24
                 Tax Parcel No. 2100490760400
25
          Thereafter, as required by Fed. R. Crim. P. 32.2(6) and 21 U.S.C. § 853(n)(1),
26

27 the United States sent notice of the pending forfeiture to potential claimants. Based

28
     MOTION FOR SCHEDULING ORDER 3
     Case 2:19-cr-00111-WFN     ECF No. 929    filed 03/19/21   PageID.6136 Page 4 of 7




     upon the September 23, 2020, notice date, the claim deadline was October 23, 2020.
 1

 2 See ECF No. 909.

 3
           On October 20, 2020, Maria de J Farias, claimed an interest in the following
 4
     real properties: Parcel #: 121145000, Moses Lake, Washington; Parcel #: 121146000,
 5

 6 Moses Lake, Washington; and, 14929 NE 4th Street, Moses Lake, Washington. ECF

 7
     No. 781.
 8
 9
           On October 22, 2020, Juan and Nancy Aguilar (hereinafter collectively the

10 “Augilars”), claimed an interest in 1912 West Atkinson Road, Othello, Washington.

11
     ECF No. 784.
12

13                               II.     LEGAL AUTHORITY

14         The criminal forfeiture process on third-party claims is governed by Fed. R.
15
     Crim. P. 32.2(c) and 21 U.S.C. § 853(n). To resolve any factual issues presented by a
16

17 third-party claim, the Court may permit discovery and entertain motions, in accord

18 with the Federal Rules of Civil Procedure, pursuant to Fed. R. Crim. P. 32.2(c)(1)(B).

19
     If the claim is not resolved through discovery and motions, the Court conducts a
20

21 hearing pursuant to 21 U.S.C. § 853(n)(2) & (4) – (6).

22                                     III.   ARGUMENT
23
           In support of her claim, Ms. Farias simply states that she “claims an ownership
24

25 interest in the defendant property in this matter, such claim being superior to that of

26 the United States of America and equal to or superior to that of Luis Faris.” ECF No.

27
     781 at 2. Other than property documents and marriage information, no additional
28
     MOTION FOR SCHEDULING ORDER 4
     Case 2:19-cr-00111-WFN       ECF No. 929    filed 03/19/21   PageID.6137 Page 5 of 7




     factual information is provided by Ms. Farias in support of her claim. As such,
 1

 2 discovery is needed for the United States to determine the validity, if any, of Ms.

 3
     Farias’s claim.
 4
             The Aguilars claim that on or around March 11, 2011, they entered into an
 5

 6 unrecorded contract with Luis M. Farias for the sale of the property located at 1912

 7
     West Atkinson Road, Othello, Washington. ECF No. 784 at 2. The Aguilars claim that
 8
 9
     the subject property sold for $200,000, with $10,000 as a down payment and the

10 remaining balance payable in monthly installments of $850 per month. Id. The

11
     Aguilars further allege that Farias has paid a total of $146,700 under the real estate
12

13 contract with a remaining balance of $93,017.73. Id. at 3. Because the Aguilars’

14 alleged interest in the property is based on an admittedly unrecorded contract,

15
     discovery is necessary for the United States to ascertain the legitimacy of the
16

17 Aguilars’ claim.

18           Because the United States cannot assess the validity of Ms. Farias’s and the
19
     Aguilars’ claims based on the material they have submitted, additional discovery will
20

21 be required. For this reason, the United States moves the Court, pursuant to Fed. R.

22 Crim. P. 32.2(c)(1) and 21 U.S.C. § 853(n), to set a discovery schedule for Ms.

23
     Farias’s claim and the Aguilars’ claim, followed by a date for motions and a court
24

25 hearing.
            1


26

27
     1
         The claim filed by Ms. Farias includes a jury demand. ECF No. 781 at 1. However, a

28 jury demand is not permitted for an ancillary forfeiture claim such as the one filed by
     MOTION FOR SCHEDULING ORDER 5
     Case 2:19-cr-00111-WFN      ECF No. 929    filed 03/19/21   PageID.6138 Page 6 of 7




           Specifically, the United States requests the Court allow the parties 4 months for
 1

 2 discovery, followed by a 30-day date for dispositive motions and subsequent hearing

 3
     dates for each claim. The hearings will only be necessary if the United States is unable
 4
     to resolve the claim through discovery and motions. A proposed scheduling order is
 5

 6 filed herewith.

 7
           DATED:       March 19, 2021
 8
 9                                          Joseph H. Harrington
10
                                            Acting United States Attorney

11                                          s/ Brian M. Donovan
12
                                            Brian M. Donovan
                                            Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 Ms. Farias. 21 U.S.C. § 853(n)(2) (“The hearing shall be held before the court alone,

28 without a jury”).
     MOTION FOR SCHEDULING ORDER 6
     Case 2:19-cr-00111-WFN     ECF No. 929    filed 03/19/21   PageID.6139 Page 7 of 7




                                 CERTIFICATE OF SERVICE
 1

 2         I hereby certify that on March 19, 2021, I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF System which will send notification of such
 4
     filing to the following CM/ECF participant(s):
 5

 6 Lyliane S. Couture

 7
     Attorney for Claimant Maria d J Farias
     lyliane.c@gmail.com
 8
   Trevor Ryan Bevier
 9
   Attorney for Claimants Juan and Nancy Aguilar
10 trevor@huberdeaulaw.com

11
   Christopher R Black
12 Attorney for Defendant
   Luis Manuel Farias-Cardenas
13
   chris@blacklawseattle.com
14
                                           s/ Brian M. Donovan
15
                                           Brian M. Donovan
16                                         Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26

27

28
     MOTION FOR SCHEDULING ORDER 7
